



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sagoo, 2018 ONCA 58

DATE: 20180123

DOCKET: M48729 (C64847)

Feldman J.A. (Motion Judge)

BETWEEN

Her Majesty the Queen

Respondent

and

Jastaap Sagoo

Applicant (Appellant)

Stephen Price, for the appellant

Jessica Smith Joy, for the respondent

Heard: January 23, 2018

ENDORSEMENT

[1]

The appellant seeks bail pending appeal and a stay of the driving
    prohibition of six years. The sentence is six months plus two years probation.

[2]

The Crown opposes on the ground that the appeal is frivolous. Counsel
    has raised a number of grounds including alleged misapprehensions of the
    evidence or failure to reconcile inconsistencies, which, in my view can be
    characterized as frivolous.

[3]

One alleged error of law is raised that cannot, at this stage, be said
    to be frivolous: that is the trial judges use of the appellants failure to
    comment on the van in front of him to the 911 operator. The trial judge used
    that as part of his reasons for disbelieving the appellant: see
R. v.
    Rivera
2011 ONCA 225 and
R. v. Bowen
2011 O.J. 3738. Whether
    these cases apply is the issue raised.

[4]

The Crown does not rely on either of the other grounds to oppose bail or
    the stay of the driving prohibition. The appellant was allowed to drive to work
    pending trial. Counsel has the transcripts and agrees to perfect very
    expeditiously.

[5]

In the circumstances, bail and the stay are granted on the terms of the
    draft order provided.


